FULMER, Judge.
In this appeal from the final judgment of dissolution of marriage, the wife raises issues concerning the award of permanent and rehabilitative alimony. We affirm the award in all respects except one.
The final judgment requires the husband to pay rehabilitative alimony for two years or until the wife stops her medical assistant training program, whichever first occurs. At the time the order was entered, the wife had not started such a program, but was taking basic remedial courses. The wife’s expert testified about several career possibilities for the wife including a medical assistant position. The wife testified that a job as a medical assistant would not be her first preference.
The evidence does not support restricting the wife’s receipt of rehabilitative alimony to the wife’s enrollment in a medical assistant training program as opposed to another job training program. Therefore, we strike the provision in the final judgment that specifies “medical assistant training” as the only job training program for which she may receive rehabilitative alimony. In all other respects, the judgment is affirmed.
CAMPBELL, A.C.J., and PATTERSON, J., concur.